Case 2:17-cv-02651-GMN-EJY Document 53-22 Filed 09/24/19 Page 1 of 3




                     EXHIBIT U
         January 24-25, 2019 Email Exchange between
             Ronald Green and Christopher Austin
            Case 2:17-cv-02651-GMN-EJY Document 53-22 Filed 09/24/19 Page 2 of 3


  From:    Ron Green rdg@randazza.com
Subject:   Re: MTech adv. Switch - Draft Stip to Stay
   Date:   January 25, 2019 at 1:59 PM
     To:   F. Christopher Austin caustin@weidemiller.com
    Cc:    Marc Randazza mjr@randazza.com, Tenny Fauver tjf@randazza.com, Heather Ebert hme@randazza.com

       What’s the status of the stipulation?

       ________________________________________________________

       Ronald D. Green* | Randazza Legal Group, PLLC
       2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
       Tel: 702-420-2001 | Email: rdg@randazza.com

       ________________________________________________________

       * Licensed to practice law in Nevada.


           On Jan 24, 2019, at 3:01 PM, F. Christopher Austin <caustin@weidemiller.com> wrote:


           I understand and agree we do not want to go back and ask for more.

           F. Christopher Austin
           Weide & Miller, Ltd.
           10655 Park Run Drive
           Suite 100
           Las Vegas NV 89144
           702.610.9094 Mobile
           702.382.4804 Office
           702.382.4805 Fax
           caustin@weidemiller.com | www.weidemiller.com

           This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from disclosure under
           applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this communication to the intended
           recipient, you are hereby notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If
           you have received this communication in error, please notify us immediately by telephone (702-382-4804) or e-mail reply, delete it from your
           system, and destroy any hard copy you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice
           contained herein (including any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax
           penalties nor used to promote, recommend or market any tax-related matter addressed herein.


           From: Ron Green <rdg@randazza.com>
           Sent: Thursday, January 24, 2019 2:16 PM
           To: F. Christopher AusMn <causMn@weidemiller.com>
           Cc: Marc Randazza <mjr@randazza.com>; Tenny Fauver <tjf@randazza.com>; Heather Ebert
           <hme@randazza.com>
           Subject: Re: MTech adv. Switch - DraW SMp to Stay

           I think the 120 days is advisable because it has been 6 months since the Boston meeMng, and
           we have not goYen very far in this process since then. I proposed 120 days so that we would
           have enough Mme. If we ask for less, say 90 days, there is a very strong likelihood that we won’t
           be done yet regardless of how quickly Epiq moves. I am trying to ensure that we do not have to
           repeat this process or appear before the Court to explain why we cannot complete tasks in the
           Mme-period we said we could.
           ________________________________________________________
           Ronald D. Green* | Randazza Legal Group, PLLC
           2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
Case 2:17-cv-02651-GMN-EJY Document 53-22 Filed 09/24/19 Page 3 of 3

2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
Tel: 702-420-2001 | Email: rdg@randazza.com
________________________________________________________
* Licensed to practice law in Nevada.



     On Jan 24, 2019, at 2:08 PM, F. Christopher AusMn <causMn@weidemiller.com>
     wrote:

     Ron:

     I expect to have conﬁrmaMon back from Switch today on the length of the stay. I
     suspect they may want a shorter Mme period in order to hold Epiq’s feet to the
     ﬁre, based on their recent experiences with them.

     Chris

     F. Christopher Austin
     Weide & Miller, Ltd.
     10655 Park Run Drive
     Suite 100
     Las Vegas NV 89144
     702.610.9094 Mobile
     702.382.4804 Office
     702.382.4805 Fax
     caustin@weidemiller.com | www.weidemiller.com

     This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt
     from disclosure under applicable law. If you are not the intended recipient or the employee or agent responsible for delivering
     this communication to the intended recipient, you are hereby notified that any unauthorized use, dissemination, distribution or
     copying of this communication is strictly prohibited. If you have received this communication in error, please notify us
     immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you may
     have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein (including
     any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor
     used to promote, recommend or market any tax-related matter addressed herein.


     From: Ron Green <rdg@randazza.com>
     Sent: Wednesday, January 23, 2019 5:28 PM
     To: F. Christopher AusMn <causMn@weidemiller.com>
     Cc: Marc Randazza <mjr@randazza.com>; Tenny Fauver <tjf@randazza.com>;
     Heather Ebert <hme@randazza.com>
     Subject: MTech adv. Switch - DraW SMp to Stay
